Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This Voting and Support Agreement (this “Agreement”) is made and entered into as
of January 26, 2017, by and among Alipay (UK) Limited, a United Kingdom limited
company (“Parent”), the persons whose names appear on the signature pages hereto
(each a “Stockholder” and together, the “Stockholders”) and MoneyGram
International, Inc., a Delaware corporation (the “Company”).

RECITALS

A. Concurrently with the execution and delivery of this Agreement, Parent,
Matrix Acquisition Corp., a Delaware corporation and subsidiary of Parent
(“Merger Sub”) and the Company are entering into an Agreement and Plan of Merger
(as it may be amended from time to time, the “Merger Agreement”) that, among
other things, provides for the merger of Merger Sub with and into the Company,
with the Company being the surviving entity in such merger (the “Merger”).

B. As an inducement and condition for Parent and Merger Sub to enter into the
Merger Agreement, the Stockholders agree to enter into this Agreement with
respect to all shares of common stock, par value $0.01 per share, of the Company
(the “Common Stock”) that the Stockholders own, beneficially (as defined in Rule
13d-3 under the Exchange Act) or of record as of the date hereof, and any
additional shares of Common Stock that such Stockholders may acquire beneficial
(as defined in Rule 13d-3 under the Exchange Act) or record ownership of after
the date hereof (collectively, the “Covered Shares”).

C. As of the date hereof, the Stockholders are the beneficial or legal owners of
record, and have either sole or shared voting power over, such number of shares
of Common Stock as are indicated opposite each of their names on Schedule A
attached hereto.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

1. Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement.
When used in this Agreement, the following terms shall have the meanings
assigned to them in this Section 1.

“Expiration Time” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Merger Agreement shall be validly terminated
pursuant to Article VII thereof or (c) the date of any amendment, modification,
change or waiver of any provision of the Merger Agreement that reduces the
amount or changes the form of the Merger Consideration (other than adjustments
in accordance with the terms of the Merger Agreement).

“Transfer” shall mean (a) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any option or other Contract, arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation,



--------------------------------------------------------------------------------

disposition, loan or other transfer (by operation of Law or otherwise), of any
Covered Shares or any interest in any Covered Shares (in each case other than
this Agreement), (b) the deposit of such Covered Shares into a voting trust, the
entry into a voting agreement or arrangement (other than this Agreement) with
respect to such Covered Shares or the grant of any proxy or power of attorney
(other than this Agreement) with respect to such Covered Shares, (c) entry into
any hedge, swap or other transaction or Contract which is designed to (or is
reasonably expected to lead to or result in) a transfer of the economic
consequences of ownership of any Covered Shares, whether any such transaction is
to be settled by delivery of Covered Shares, in cash or otherwise or (d) any
Contract or commitment (whether or not in writing) to take any of the actions
referred to in the foregoing clauses (a), (b) or (c) above.

2. Agreement to Not Transfer the Covered Shares.

2.1 No Transfer of Covered Shares. Until the Expiration Time, the Stockholders
agree not to Transfer or cause or permit the Transfer of any Covered Shares,
other than with the prior written consent of Parent (to be granted or withheld
in Parent’s sole discretion). Any Transfer or attempted Transfer of any Covered
Shares in violation of this Section 2.1 shall be null and void and of no effect
whatsoever.

2.2 Update of Beneficial Ownership Information. Promptly following the written
request of Parent, or upon a Stockholder’s acquisition of beneficial (as defined
in Rule 13d-3 under the Exchange Act) or record ownership of additional shares
of Common Stock after the date hereof, such Stockholder will send to Parent a
written notice setting forth the number of Covered Shares beneficially owned by
such Stockholder and indicating the capacity in which such Covered Shares are
owned.

3. Agreement to Vote the Covered Shares.

3.1 Until the Expiration Time, at every meeting of the Company’s stockholders at
which any of the following matters are to be voted on (and at every adjournment
or postponement thereof), and on any action or approval of Company’s
stockholders by written consent with respect to any of the following matters,
the Stockholders shall vote (including via proxy) the Covered Shares (or cause
the holder of record on any applicable record date to vote (including via proxy)
the Covered Shares):

(a) in favor of the adoption of the Merger Agreement; and

(b) against (A) any Company Acquisition Proposal, or any other proposal made in
opposition to, in competition with, or inconsistent with the Merger Agreement,
the Merger or the transactions contemplated by the Merger Agreement and (B) any
other action, agreement or proposal which could reasonably be expected to delay,
postpone or adversely affect consummation of the Merger and the other
transactions contemplated by the Merger Agreement.

3.2 Until the Expiration Time, at every meeting of the Company’s stockholders
(and at every adjournment or postponement thereof), the Stockholders shall be
represented in person or by proxy at such meeting (or cause the holders of
record on any applicable record date to be represented in person or by proxy at
such meeting) in order for the Covered Shares to be counted as present for
purposes of establishing a quorum.

 

-2-



--------------------------------------------------------------------------------

3.3 Each of the Stockholders shall execute and deliver (or cause the holders of
record to execute and deliver), within three Business Days of receipt, any proxy
card or voting instructions it receives that is sent to stockholders of the
Company by or on behalf of the Company soliciting proxies with respect to any
matter described in Section 3.1, which shall be voted in the manner described in
Section 3.1. The Stockholders shall promptly confirm to Parent (and provided
reasonable evidence of) such execution and delivery of such proxy card or voting
instructions.

3.4 Without limiting the obligations of the Stockholders under this Agreement,
the Stockholders hereby irrevocably appoint as their proxy and attorney-in-fact
the officers of Parent, and any individual who shall hereafter succeed to any
such officer of Parent, and any other Person designated in writing by Parent
(collectively, the “Proxy Holders”), each of them individually, with full power
of substitution, to vote the Covered Shares in accordance with this Agreement
and, in the discretion of the Proxy Holders, with respect to any proposed
postponements or adjournments of meetings of the Company’s stockholders at which
any of the matters described in this Agreement are to be considered, in each
case only in the event any such Stockholder fails to be counted as present or
fails to vote all of such Stockholder’s Covered Shares in accordance with this
Agreement. This proxy is coupled with an interest and shall be irrevocable, and
the Stockholders shall each take such further action or execute such other
instruments as may be reasonably necessary to effectuate the intent of this
proxy and hereby revokes any proxy previously granted by the Stockholders with
respect to the Covered Shares. Notwithstanding anything to the contrary in this
Agreement, the proxy granted by this Section 3.4 shall terminate and be of no
further force and effect upon the Expiration Time.

3.5 (a) Notwithstanding the foregoing and subject to Section 11.16, if the
Company Board makes a Change of Recommendation (other than in connection with a
Company Acquisition Proposal) in accordance with Section 5.4(e) of the Merger
Agreement, then if the aggregate number of shares of Common Stock subject to
this Agreement and any other voting agreements between Parent and other
stockholders of the Company relating to the matters set forth in Section 3.1
(the “Other Voting Agreements”) exceeds thirty-five-percent (35%) of the total
number of outstanding shares of Common Stock as of the record date for any
meeting at which any matters set forth in Section 3.1 are to be voted on (the
“Covered Shares Cap”), then the obligation of the Stockholders to vote the
Covered Shares in accordance with Section 3 shall be modified such that (i) the
Stockholders, together with the other stockholders of the Company party to such
Other Voting Agreements, shall only be required to collectively vote an
aggregate number of shares of Common Stock equal to the Covered Shares Cap and
(ii) notwithstanding any other provision of this Agreement or any Other Voting
Agreement, the number of shares of Common Stock subject to the obligations set
forth in Section 3 of this Agreement (and the number of shares of Common Stock
subject to the corresponding obligations in each Other Voting Agreement) shall
be reduced on a pro rata basis in accordance with the number of votes the
Stockholders and each other such stockholder is entitled to cast in each case
only to the extent required to limit the aggregate number of shares of Common
Stock subject to such obligations to the Covered Shares Cap as set forth in
clause (i) above. The Stockholders, in their discretion, shall be entitled to
vote all of the Stockholders’ shares of Common Stock which are no longer subject
to this Agreement as a result of this Section 3.5(a) in any manner the
Stockholders choose, which shares of Common Stock will no longer be subject to
the irrevocable proxy set forth in Section 3.4 above.

 

-3-



--------------------------------------------------------------------------------

(b) Within 3 Business Days following a Change of Recommendation (other than in
connection with a Company Acquisition Proposal) the Company shall send a written
notice setting forth the number of shares of Common Stock owned by the
Stockholders that, as a result of the application of Section 3.5(a), are no
longer subject to this Agreement and therefore are not deemed “Covered Shares”
under this Agreement, together with supporting calculations based upon the
number of shares of Common Stock outstanding as of the record date of the
Company Stockholder Meeting, the number of Covered Shares under this Agreement
and the number of shares of Common Stock subject to the Other Voting Agreements.

4. Waiver of Appraisal Rights. Solely with respect to the Merger Agreement and
the transactions contemplated thereby, each Stockholder hereby waives all
appraisal rights under Section 262 of the DGCL with respect to all Covered
Shares owned (beneficially or of record) by such Stockholder.

5. No Solicitation.

5.1 Until the Expiration Time, the Stockholders shall not, and shall direct
their respective Representatives not to, directly or indirectly, take any of the
actions set forth in clauses (i) through (v) of Section 5.4(a) of the Merger
Agreement (without giving effect to any amendment or modification of such
clauses after the date hereof). The Stockholders shall, and shall use reasonable
best efforts to cause their respective Representatives to, immediately cease and
cause to be terminated any activities, discussions or negotiations conducted
before the date of this Agreement with any persons other than Parent with
respect to any Company Acquisition Proposal. In addition, the Stockholders each
agree to be subject to Section 5.4(c) of the Merger Agreement (without giving
effect to any amendment or modification of such clauses after the date hereof)
as if each were the “Company” thereunder (including with respect to the
obligations to notify Parent orally and in writing promptly (but in any event
within two (2) days) after receipt of any Company Acquisition Proposal (or any
change to the financial or other material terms and conditions of any Company
Acquisition Proposal) and to otherwise keep Parent reasonably informed on a
current basis of the status of any such Company Acquisition Proposal (including
by providing copies of all proposals, offers and drafts of proposed agreements
related thereto)).

5.2 Notwithstanding the foregoing, solely to the extent the Company is
permitted, pursuant to Section 5.4(b) of the Merger Agreement, to have
discussions or negotiations with a person making a Company Acquisition Proposal,
the Stockholders and their respective Representatives shall be permitted to
participate in such discussions or negotiations with such person making such
Company Acquisition Proposal, subject to compliance by the Stockholders with the
last sentence of Section 5.1 above.

6. No Legal Action. The Stockholders shall not, and shall direct their
respective Representatives not to, bring, commence, institute, maintain,
voluntarily aid or prosecute any claim, appeal, or proceeding which
(a) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (b) alleges that the execution and delivery of this
Agreement by the Stockholders (or their performance hereunder) breaches any
fiduciary duty of the Company’s board of directors (or any member thereof) or
any duty that such Stockholders have (or may be alleged to have) to the Company
or to the other holders of the Common Stock.

 

-4-



--------------------------------------------------------------------------------

7. Fiduciary Duties. Nothing in this Agreement shall restrict or affect any
action or inaction of Stockholders’ designees serving on the board of directors
of the Company, acting in such person’s capacity as a director of the Company,
including complying, subject to the provisions of the Merger Agreement, with his
or her fiduciary obligations as a director of the Company. Each Stockholder is
entering into this Agreement solely in its capacity as the record holder or
beneficial owner of such Stockholder’s Covered Shares. No action or inaction
taken or failed to be taken in such capacity as a director shall be deemed to
constitute a breach of this Agreement.

8. Notice of Certain Events. Each Stockholder shall notify Parent in writing
promptly of (a) any fact, event or circumstance that would constitute a breach
of the representations and warranties of such Stockholder under this Agreement
or (b) the receipt by such Stockholder of any notice or other communication from
any Person alleging that the consent of such Person is or may be required in
connection with this Agreement.

9. Representations and Warranties of the Stockholders. The Stockholders hereby
jointly and severally represent and warrant to Parent that:

9.1 Due Authority. The Stockholders have the full power and capacity to make,
enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 3 hereof. Each of the Stockholders is
duly organized, validly existing and in good standing in accordance with the
laws of its jurisdiction of formation. The execution and delivery of this
Agreement, the performance of the Stockholders’ obligations hereunder, and the
consummation of the transactions contemplated hereby have been validly
authorized, and no other consents or authorizations are required to give effect
to this Agreement or the transactions contemplated by this Agreement. This
Agreement has been duly and validly executed and delivered by each of the
Stockholders and constitutes a valid and binding obligation of the Stockholders
enforceable against it in accordance with its terms, except as enforcement may
be limited by general principles of equity whether applied in a court of law or
a court of equity and by bankruptcy, insolvency and similar Laws affecting
creditors’ rights and remedies generally.

9.2 Ownership of the Covered Shares. (a) Each Stockholder is, as of the date
hereof, the beneficial or record owner of the Covered Shares indicated on
Schedule A hereto opposite such Stockholder’s name, free and clear of any and
all Liens, other than those created by this Agreement or as disclosed on
Schedule A and (b) each Stockholder has sole voting power over all of the
Covered Shares beneficially owned by such Stockholder. None of the Stockholders
has entered into any agreement to Transfer any Covered Shares. As of the date
hereof, the Stockholders do not own, beneficially or of record, any shares of
Common Stock or other voting shares of the Company (or any securities
convertible, exercisable or exchangeable for, or rights to purchase or acquire,
any shares of Common Stock or other voting shares of the Company) other than the
shares of Common Stock set forth on Schedule A opposite each Stockholder’s name.

 

-5-



--------------------------------------------------------------------------------

9.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by the Stockholders does not,
and the performance by the Stockholders of their obligations under this
Agreement and the compliance by the Stockholders with any provisions hereof does
not and will not: (a) conflict with or violate any Laws applicable to the
Stockholders, or (b) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Covered
Shares beneficially owned by such Stockholder pursuant to any Contract or
obligation to which any of the Stockholders is a party or by which any of the
Stockholders is subject.

(b) No consent, approval, order or authorization of, or registration,
declaration or, except as required by the rules and regulations promulgated
under the Exchange Act, filing with, any Governmental Entity or any other
Person, is required by or with respect to any of the Stockholders in connection
with the execution and delivery of this Agreement or the consummation by them of
the transactions contemplated hereby.

9.4 Absence of Litigation. There is no legal action pending against, or, to the
knowledge of any of the Stockholders, threatened against or affecting any of the
Stockholders that could reasonably be expected to materially impair or
materially adversely affect the ability of any of the Stockholders to perform
such party’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

10. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholders that:

10.1 Due Authority. Parent has the full power and capacity to make, enter into
and carry out the terms of this Agreement. Parent is duly organized, validly
existing and in good standing in accordance with the laws of its jurisdiction of
formation. The execution and delivery of this Agreement, the performance of
Parent’s obligations hereunder, and the consummation of the transactions
contemplated hereby has been validly authorized, and no other consents or
authorizations are required to give effect to this Agreement or the transactions
contemplated by this Agreement. This Agreement has been duly and validly
executed and delivered by Parent and constitutes a valid and binding obligation
of Parent enforceable against it in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar Laws
affecting creditors’ rights and remedies generally.

10.2 No Conflict; Consents.

(a) The execution and delivery of this Agreement by Parent does not, and the
performance by Parent of its obligations under this Agreement and the compliance
by Parent with the provisions hereof do not and will not: (a) conflict with or
violate any Laws applicable to Parent, or (b) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, pursuant to any
Contract or obligation to which Parent is a party or by which Parent is subject.

 

-6-



--------------------------------------------------------------------------------

(b) No consent, approval, order or authorization of, or registration,
declaration or, except as required by the rules and regulations promulgated
under the Exchange Act, filing with, any Governmental Entity or any other
Person, is required by or with respect to Parent in connection with the
execution and delivery of this Agreement or the consummation by Parent of the
transactions contemplated hereby.

10.3 Absence of Litigation. There is no legal action pending against, or, to the
knowledge of Parent, threatened against or affecting Parent that could
reasonably be expected to materially impair or materially adversely affect the
ability of Parent to perform its obligations hereunder or to consummate the
transactions contemplated hereby on a timely basis.

11. Miscellaneous.

11.1 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to the Covered Shares. All rights, ownership and economic
benefits of and relating to the Covered Shares shall remain vested in and belong
to the Stockholders, and Parent shall have no authority to direct the
Stockholders in the voting or disposition of any of the Covered Shares, except
as otherwise provided herein.

11.2 Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the Common Stock by reason of any split-up,
reverse stock split, recapitalization, combination, reclassification, exchange
of shares or the like, the terms “Common Stock” and “Covered Shares” shall be
deemed to refer to and include such shares as well as all such stock dividends
and distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in such transaction.

11.3 Amendments and Modifications. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by all of the parties hereto.

11.4 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

11.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile (upon
confirmation of receipt) on the first (1st) Business Day following the date of
dispatch if delivered by a recognized next day courier service, or on the third
(3rd) Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

(i) if to any Stockholder, to the address set forth for such party on Schedule A

with a copy to (which shall not be considered notice):

Name:         Weil, Gotshal & Manges LLP

Address:       767 Fifth Avenue

                     New York, New York 10153

Fax:              (212) 310-8007

Attn:             Michael J. Aiello

 

-7-



--------------------------------------------------------------------------------

(ii) if to Parent, to:

Alipay (UK) Limited

c/o 26/F Tower One, Times Square

1 Matheson Street

Causeway Bay, Hong Kong

Attn: General Counsel

Fax: (852) 2215-5321

with a copy to (which shall not be considered notice):

Name:         Simpson Thacher & Bartlett LLP

Address:      425 Lexington Avenue

                    New York, New York 10017

Fax:             (212) 455-2502

Attention:    Lee Meyerson

and

Simpson Thacher & Bartlett LLP

ICBC Tower – 35th Floor

3 Garden Road, Central

Hong Kong, China

Fax:            (852) 2869-7694

Attention:   Kathryn King Sudol

(iii) if to Company, to:

MoneyGram International, Inc.

2828 N. Harwood St., 15th Floor

Dallas, TX 75201

Fax:            (214) 999-7670

Attn:           Aaron Henry

with a copy to (which shall not constitute notice):

Vinson & Elkins LLP

Trammell Crow Center

2001 Ross Avenue

Suite 3700

Dallas, TX 75201-2975

Attention:   Alan J. Bogdanow

Fax:            (214) 999-7857

 

-8-



--------------------------------------------------------------------------------

and

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, TX 77002- 6760

Attn:           Lande Spottswood

Fax:            (713) 615-5171

11.6 Jurisdiction; Waiver of Jury.

(a) Each of the parties irrevocably submits to the exclusive jurisdiction of the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (unless the Delaware Court of Chancery shall decline to accept
jurisdiction over a particular matter, in which case, of any Delaware state or
federal court within the State of Delaware) for the purpose of any Claim
directly or indirectly based upon, arising out of or relating to this Agreement,
any of the transactions contemplated by this Agreement or the actions of Parent
or the Stockholders in the negotiation, administration, performance and
enforcement hereof and thereof. Each of the parties (i) consents to submit
itself to the personal jurisdiction of the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, of any Delaware state or federal court within
the State of Delaware) with respect to any matter relating to or arising under
this Agreement, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (iii) agrees that it will not bring any such proceeding in any court other
than the Delaware state or federal courts within the State of Delaware, as
described above. Each of Parent and the Stockholders irrevocably consents to the
service of process out of any of the aforementioned courts in any such action,
suit or proceeding by the mailing of copies thereof by registered mail, postage
prepaid, to such party at its address specified pursuant to Section 11.5, such
service of process to be effective upon acknowledgment of receipt of such
registered mail.

(b) EACH OF PARENT AND THE STOCKHOLDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF PARENT OR
THE STOCKHOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
HEREOF AND THEREOF.

11.7 Documentation and Information. Each of the Stockholders consent to and
authorizes the publication and disclosure by the Company of the Stockholders’
identities and holding of the Covered Shares, and the terms of this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement), in
any press release, the Proxy Statement and any other disclosure document
required in connection with the Merger Agreement, the Merger and the
transactions contemplated by the Merger Agreement. The Company will provide
legal counsel to the Stockholders with a reasonable opportunity to review and
comment on drafts of such disclosure documents with respect to references to the
Stockholders contained therein prior to the filing or public disclosure of such
disclosure documents.

 

-9-



--------------------------------------------------------------------------------

11.8 Specific Performance. Each of Parent and the Stockholders agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms on a timely basis or were
otherwise breached. It is accordingly agreed that Parent and the Stockholders
shall be entitled to injunctive or other equitable relief to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court identified in Section 11.6(a) above, this being in
addition to any other remedy to which they are entitled at law or in equity.

11.9 Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings, both written and oral, between the parties with
respect to such subject matter. For the avoidance of doubt, nothing in this
Agreement shall be deemed to amend, alter or modify, in any respect, any of the
provisions of the Merger Agreement.

11.10 Reliance. The Stockholders understand and acknowledge that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholders’ execution and delivery of this Agreement.

11.11 Interpretation. This Agreement and any documents or instruments delivered
pursuant hereto or in connection herewith shall be construed without regard to
the identity of the person who drafted the various provisions of the same. Each
and every provision of this Agreement and such other documents and instruments
shall be construed as though all of the parties participated equally in the
drafting of the same. Consequently, the parties acknowledge and agree that any
rule of construction that a document is to be construed against the drafting
party shall not be applicable either to this Agreement or such other documents
and instruments. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. In this Agreement, all
references to “dollars” or “$” are to United States dollars. References to a
party or to the parties to this Agreement refers to the Parent and the
Stockholders, individually or collectively, as the case may be.

11.12 Assignment. Neither this Agreement nor any of the rights, interests or
obligations of any party hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other party.

11.13 Severability. Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid, illegal or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity, legality or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal

 

-10-



--------------------------------------------------------------------------------

substance of the transactions contemplated hereby is affected in any manner
materially adverse to any party or its stockholders. Upon any such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

11.14 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered an original and one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

11.15 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to
choice of law principles thereof).

11.16 Termination. This Agreement shall automatically terminate without further
action by any of the parties hereto and shall have no further force or effect as
of the Expiration Time.

[Signature page follows]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered on the date and year first above written.

 

ALIPAY (UK) LIMITED By:  

/s/ Leiming Chen

  Name: Leiming Chen   Title:   Authorized Signatory

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS: THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI,
LLC, its general partner By: Thomas H. Lee Partners, L.P., its sole member By:
Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco, LLC, its
managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director THOMAS H. LEE PARALLEL
FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H.
Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general
partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director THOMAS H. LEE PARALLEL
(DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By:
Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC,
its general partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director THL EQUITY FUND VI
INVESTORS (MONEYGRAM), LLC By: THL Equity Advisors VI, LLC, its manager By:
Thomas H. Lee Partners, L.P., its general partner By: Thomas H. Lee Advisors,
LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

THL COINVESTMENT PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its general
partner By: Thomas H. Lee Advisors, LLC, its general partner By: THL Holdco,
LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director THL OPERATING PARTNERS,
L.P. By: Thomas H. Lee Partners, L.P., its general partner By: Thomas H. Lee
Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By:
 

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director THL MANAGERS VI, LLC By:
Thomas H. Lee Partners, L.P., its managing member By: Thomas H. Lee Advisors,
LLC, its general partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director PUTNAM INVESTMENTS
EMPLOYEES’ SECURITIES COMPANY III LLC By: Putnam Investments Holdings, LLC, its
managing member By: Putnam Investments, LLC its managing member By: Thomas H.
Lee Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its managing member
By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

GREAT-WEST INVESTORS, L.P. By: Thomas H. Lee Advisors, LLC, its attorney-in-fact
By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Managing Director

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

MONEYGRAM INTERNATIONAL, INC. By:  

/s/ W. Alexander Holmes

Name:   W. Alexander Holmes Title:   Chief Executive Officer

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Name

  

Address for Notice

   Covered Shares  

Thomas H. Lee Equity Fund VI, L.P.

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     13,056,740   

Thomas H. Lee Parallel Fund VI, L.P.

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     8,841,330   

Thomas H. Lee Parallel (DT) Fund VI, L.P.

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     1,544,404   

THL Equity Fund VI Investors (MoneyGram), LLC

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     48,881   

THL Coinvestment Partners, L.P.

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     37,296   

THL Operating Partners, L.P.

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     45,950   

THL Managers VI, LLC

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     30,006   

Putnam Investments Employees’ Securities Company III LLC

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     66,613   

Great-West Investors, L.P.

  

c/o Thomas H. Lee Partners, L.P.

100 Federal Street

Boston, MA 02110

Attention: General Counsel

Fax: (617) 227-3514

     66,638       Total:      23,737,858   

 

A-1